     8:17-cr-00289-LSC-MDN Doc # 75 Filed: 11/02/18 Page 1 of 8 - Page ID # 1380




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF                          )               CASE NO. 8:17CR289
AMERICA,                                  )
                                          )          DEFENDANT’S STATEMENT
                     Plaintiff,           )           OF OBJECTIONS TO THE
                                          )            MAGISTRATE JUDGE’S
v.                                        )               FINDINGS AND
                                          )           RECOMMENDATION [74]
MARK RINGLAND,                            )
                                          )
                     Defendant.

         Defendant Mark Ringland objects to the United States magistrate judge’s

findings and recommendation [74] (“F&R”). Specifically:

         1.    Mark Ringland objects to the recommendation that his motions [47, 49]

be denied. See F&R at 11 of 11.

         2.    Mark Ringland objects to each facts contained within in his supplemental

brief [70] that the magistrate judge failed to find. See Dkt. Entry #70 at 2-24. He

objects to the extent that the magistrate judge’s finding of facts were inconsistent with

his statement of facts in [70]. Id. More specific objections follow.

         3.    Mark Ringland objects to the magistrate judge’s finding that, “Deputy

Dishaw explained that if NCMEC is not clear whether the ESP reviewed a file,

NCMEC will make a notation for the investigator, and then the investigator will

contact the ESP to confirm whether or not the ESP viewed the file. Deputy Dishaw

testified that if the ESP confirms it did not review the file, he will obtain a search

warrant to view those files.” See F&R at 3. Deputy Dishaw is not the case agent in

Mr. Ringland’s case and there is no indication that any of this was done in this case.
  8:17-cr-00289-LSC-MDN Doc # 75 Filed: 11/02/18 Page 2 of 8 - Page ID # 1381




See Tr. at 18. There is nothing in the record to suggest ambiguity as to whether

NCMEC examined more than the 502 files Google claimed to have examined or that

Investigator Alberico reached out to Google or NCMEC to clarify which entity had

reviewed which files.

      4.       Mark Ringland objects to the magistrate judge’s failure to find, a la

Carpenter v. United States, 138 S.Ct. 2206 (2018), that the third-party doctrine does

not stand for the proposition that Mr. Ringland relinquished his privacy interests by

using Gmail.

      5.       Mark Ringland objects to the magistrate judge’s failure to find that Google

was, in this case, acting a government agent. See F&R at 9. The magistrate judge,

relying upon United States v. Stevenson, 727 F.3d 826, 831 (8th Cir. 2013), ignored the

distinctions between Ringland’s case and Stevenson, namely Google’s active

involvement in the investigation in this case, including the forwarding of 2865

uncategorized files to NCMEC, and the government’s knowledge of Google’s ongoing

searches. See Defendant’s Supplemental Brief [70] at 30-32. The magistrate judge’s

findings ignore Google’s escalating involvement in Ringland’s case from March 2007

to September 2007, linking Mr. Ringland’s name and multiple email accounts, even

sending files to NCMEC from an account in which no apparent child pornography had

been found. The magistrate judge, having failed to make these critical and detailed

findings regarding Google’s extensive involvement in the investigation of Mark

Ringland, wholly ignores the Eighth Circuit’s acknowledgment in Stevenson that (1)



                                             2
  8:17-cr-00289-LSC-MDN Doc # 75 Filed: 11/02/18 Page 3 of 8 - Page ID # 1382




an ESP search to help law enforcement and (2) government knowledge of and

acquiescence to a private search could prompt a finding of agency. See Stevenson, 727

F.3d at 830.

      6.       Mark Ringland objects to the magistrate judge’s failure to make findings

as to the scope of Google’s searches. Specifically, the magistrate judge ignores that

Google’s products, including Gmail, currently serve more than one billion users. See

Defendant’s Supplemental Brief [70] at 32-33. Google’s characteristics distinguish it

from your run-of-the-mill private actor, drawing it closer to the Sprint Corporation in

Carpenter: “not your typical witness[].” 138 S.Ct. at 2219.

      7.       Mark Ringland objects to the magistrate judge’s failure to find that the

National Center for Missing and Exploited Children (NCMEC) was, in this case, acting

as a government entity. The magistrate judge first misstates the holding of United

States v. Ackerman, 831 F.3d 1292 (10th Cir. 2016), by stating that “the Tenth Circuit

concluded that NCMEC is a government agent that violated the Fourth Amendment....”

F&R at 9 (emphasis added). The Tenth Circuit, per then-Judge Gorsuch, held that

NCMEC was a government entity, which affords it a different Fourth Amendment

status. 831 F.3d at 1300. Indeed, the evidence overwhelmingly showed that NCMEC

enjoys quasi-government/law-enforcement powers and yet none of this information

made it into the F&R. See, e.g., Defendant’s Supplemental Brief [70] at 2-5 describing

the extensive commingling of funding, responsibilities, privileges, and goals between

NCMEC and law enforcement. See also, Ackerman, 831 F.3d at 1296-1300, where



                                           3
  8:17-cr-00289-LSC-MDN Doc # 75 Filed: 11/02/18 Page 4 of 8 - Page ID # 1383




Judge Gorsuch, viewing substantially the same evidence, concluded that NCMEC was

a government entity.

      8.     Mark Ringland strenuously1 objects to the magistrate judge’s findings –

without explanation – that “the evidence does not support Defendant’s assertion that

NCMEC viewed more than those files than those identified and reviewed by Google”

and that “[t]he evidence did not establish that NCMEC reviewed more files than those

reviewed by Google[.]” See F&R at 10. In his supplemental brief [70], Mark Ringland

exhaustively detailed the evidence that NCMEC reviewed hundreds of files that Google

had not. See Defendant’s Supplemental Brief [70] at 35-39. This evidence includes

several express statements by NCMEC analysts that they had reviewed the files

uploaded by Google (some of which had been viewed by Google and some of which

hadn’t.) The magistrate judge pays this clearly-erroneous short shrift, mentioning

none of this evidence in a simple declaratory sentence that NCMEC did not expand the

search by Google. See F&R at 10.

      9.     Mark Ringland objects to the magistrate judge’s failure to find the sworn

declaration of John Shehan (G.E. 1) not credible. See Defendant’s Supplemental Brief

[70] at 35-39.   Across five pages, Mr. Ringland pointed out numerous factual

discrepancies between Mr. Shehan’s declaration (G.E. 1), Shehan’s February 2017

declaration in United States v. Miller, 2:16CR47 (E.D. Ky.), and the evidence contained



      1
       Use of superfluous adverb intentional and, hopefully, effective. But see: A FEW
GOOD MEN (Castle Rock Entertainment 1992) (LT S. Weinberg, JAGC, USN: “‘I
strenuously object?’ Is that how it’s done?”)

                                          4
  8:17-cr-00289-LSC-MDN Doc # 75 Filed: 11/02/18 Page 5 of 8 - Page ID # 1384




within the CyberTipLine Reports. Shehan’s declaration is, frankly, the only evidence

offered by the United States to suggest that NCMEC did not expand upon Google’s

searches. Without it, the magistrate judge’s conclusion that “this case is more like

[United States v.] Reddick[, 900 F.3d 636, 637 (5th Cir. 2018)] than Ackerman” is

wrong. See F&R at 10. The magistrate judge reconciles none of these discrepancies.

      10.    Mark Ringland objects to the magistrate judge’s finding that the good-

faith exception precludes suppression in this case. See F&R at 10-11. Ringland further

objects to the magistrate judge’s finding that “[w]hen Investigator Alberico applied for

an [sic] acquired the search warrants, she had no reason to believe that NCMEC had

provided her with information procured in violation of the Defendant’s Fourth

Amendment rights.” F&R at 10-11. Investigator Alberico submitted those application

after having received and reviewed the same CyberTips (D.E. 101-108, 111-121, 128-

14) currently before the Court. That NCMEC had expanded the search was (or should

have been) just as apparent to her then as it is to Mr. Ringland, the government, and

the Court now. Deputy Dishaw – who, to be sure, is not the case agent– testified that

NCMEC notes in the CyberTips which images the ESP had not viewed. Tr. at 18. He

testified that, where it was unclear whether the ESP had viewed the images, he called

the ESP to find out. Id. Dishaw further testified that Google was responsive in this

way and that he had had conversations with NCMEC about Ackerman. Id. And yet,

there is nothing to suggest that Investigator Alberico took any of these precautionary

steps. In light of Deputy Dishaw’s testimony that officers have been trained regarding



                                           5
  8:17-cr-00289-LSC-MDN Doc # 75 Filed: 11/02/18 Page 6 of 8 - Page ID # 1385




Ackerman, Investigator Alberico should have known that NCMEC had improperly

exceeded the scope of the Google’s searches at the time she submitted the first warrant

application.

         Moreover, as contemplated by the Eighth Circuit in Stevenson, Investigator

Alberico certainly had been aware of Google’s ongoing participation in the investigation

of Mr. Ringland, including: 1) Google’s linking of the two emails accounts, 2) Google’s

sua sponte search of the second account (and forwarding files to NCMEC from that

account without having first found any apparent child pornography), and 3) Google’s

providing Mark Ringland’s name to NCMEC in later CyberTips.                Accordingly,

Investigator Alberico, aware that Google was acting as a government agent, knew that

Google had illegally searched Mark Ringland’s email without a warrant at the time she

applied for the warrants.

         The warrants in this case were the fruit of prior illegal searches: Google’s

searches as a government agent, NCMEC’s searches as a government entity, NCMEC’s

expansions of Google’s putatively private searches, and Investigator Alberico’s illegal

review of the images. Under United States v. Leon, 468 U.S. 897, 923 (1984) and Wong

Sun v. United States, 371 U.S. 471, 487-88 (1963), the good-faith exception should not

apply.         Without the illegal searches, Investigator Alberico’s search-warrant

applications would have been blank.

         11.      Mark Ringland objects to the magistrate judge’s failure to find that

Google’s, NCMEC’s, and the State Patrol’s searches of Mr. Ringland’s papers and

effects were trespasses to his chattels. See Ackerman, 831 F.3d at 1307 (citing United

                                             6
  8:17-cr-00289-LSC-MDN Doc # 75 Filed: 11/02/18 Page 7 of 8 - Page ID # 1386




States v. Jones, 132 S.Ct. 945 (2012)). In Ackerman, then-Judge Gorsuch pointed out

that, after Jones, the Katz v. United States, 389 U.S. 347 (1967), reasonable-

expectation-of-privacy formula might not be the only way a Fourth Amendment search

occurs. A search, Jones points out, can also occur when the government intrudes into

a constitutionally protected space or thing. See Ackerman, 831 F.3d at 1307. The

Jones decision, Judge Gorsuch reasons, calls into question the holding of United States

v. Jacobsen, 466 U.S. 109 (1984) – cited by the magistrate judge, F&R at 8 – and

suggests that, simply by opening Mr. Ringland’s mail, NCMEC has committed a

trespass to his chattels, violating his Fourth Amendment rights.

      12.     These warrantless searches and seizures by government agents and

entities and the fruits of these searches and seizure – including the contents of Mark

Ringland’s three gmail accounts, the contents of his two phone numbers, his location

on August 31-September 1, 2017, the contents of his ZTE cell phone, the contents of his

iPad, and his statements to law enforcement on September 1 and September 5, 2017

– violated his Fourth Amendment rights under the United States Constitution. This

evidence must be suppressed.

      13.    Mark Ringland has submitted three briefs in this case – one of which [70]

was drafted post-hearing and with the benefit of the unredacted transcript. This

supplemental brief [70], coupled with his objections above, adequately put forth the

position he maintains. Per NECrimR 59.2, Mark Ringland relies upon his prior briefs,

particularly [70], and these objections.



                                           7
 8:17-cr-00289-LSC-MDN Doc # 75 Filed: 11/02/18 Page 8 of 8 - Page ID # 1387




      WHEREFORE, Mark Ringland requests that this Court grant his motions to

suppress all evidence obtained during and derived from (as a “fruit” of) these

warrantless searches and seizures.



                                            MARK RINGLAND, Defendant,


                                      By:     s/ Richard H. McWilliams
                                             RICHARD H. MCWILLIAMS
                                             Assistant Federal Public Defender
                                             222 South 15th Street, Suite 300N
                                             Omaha, NE 68102
                                             (402) 221-7896
                                             fax: (402) 221-7884
                                             e-mail: rich_mcwilliams@fd.org



                         CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed with the Clerk of the
District Court using the CM/ECF system which sent notification of such filing to
Michael P. Norris, Assistant United States Attorney, on November 2, 2018.



                                      By:     s/ Richard H. McWilliams
                                             RICHARD H. MCWILLIAMS




                                        8
